This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 34,847

 5 KEITH RUSSELL JUDD,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Stan Whitaker, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Keith Russell Judd
13 Midland, TX

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 KENNEDY, Judge.
 1   {1}   Appellant, who is self-represented, appeals from a district court order denying

 2 his motion to vacate a 1999 order. We issued a calendar notice proposing to dismiss.

 3 Appellant has responded with a memorandum in opposition. We dismiss.

 4   {2}   Appellant’s appeal is from a July 2015 district court order [RP 1815] that

 5 denied a motion to vacate a 1999 district court order that dismissed criminal charges

 6 against him and released him from probation. [RP 1570, 74-75; 1815-16] In June

 7 1998, the district court entered a judgment and sentence after finding Appellant guilty

 8 of two misdemeanors. [RP 1528] Appellant appealed that judgment [RP 1544], and

 9 this Court affirmed the convictions. [RP 1580] Appellant served his sentence by the

10 time mandate was issued by this Court, as indicated by the 1999 order now being

11 challenged. [RP 1570]. Appellant is arguing that the district court should not have

12 issued the 1999 dismissal order while his appeal from the underlying judgment was

13 pending. We are aware of no authority for the proposition that a court may not address

14 a situation where a defendant has served his full sentence prior to the disposition of

15 his appeal. In any event, we conclude that the current appeal is moot, because there

16 is no remedy that this Court could grant that would afford actual relief. See State v.

17 Sergio B., 2002-NMCA-070, ¶ 9, 132 N.M. 375, 48 P.3d 764 (“An appeal is moot

18 when no actual controversy exists, and an appellate ruling will not grant the appellant

19 any actual relief.”). There also are no collateral consequences that would otherwise




                                              2
1 allow us to address the appeal. See id. ¶ 10. Accordingly, we dismiss the appeal. See

2 id.

3   {3}   IT IS SO ORDERED.



4                                               _______________________________
5                                               RODERICK T. KENNEDY, Judge


6 WE CONCUR:



7 ___________________________________
8 MICHAEL E. VIGIL, Chief Judge



 9 _________________________________
10 J. MILES HANISEE, Judge




                                            3